DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat exchange plates must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et. al (US 2011/0256490 A1).
With respect to claim 1 Huang discloses a combustor assembly, comprising:
a burner [reference character 32 in Fig. 1] and a combustor (all of Fig. 1 with exception of the burner) accommodating the burner, the combustor defining an opening facing upwards, wherein, the combustor further comprises a front support and a rear support, and the front support and the rear support [see annotated Fig. 1, below] cooperatively clamp the front side and the rear side of the burner;
the front support comprises a first base plate extending up and down, and a first limit plate connecting to an upper end of the first base plate and extending backwards, and the rear support comprises a second base plate extending up and down and a second limit plate connecting to an upper end of the second base plate and extending forwards [see annotated Fig. 4, below]; and
the first limit plate defines a first cooling hole, and/or, the second limit plate defines a second cooling hole
[see annotated Fig. 1 below].


    PNG
    media_image1.png
    553
    1040
    media_image1.png
    Greyscale


                           
    PNG
    media_image2.png
    455
    594
    media_image2.png
    Greyscale


	With respect to claim 2 Huang discloses that the first limit plate and the second limit plate are positioned to be lower than in ignition device [see annotated Fig. 1 below, note that although not specified in the reference a person 

                                      
    PNG
    media_image3.png
    281
    318
    media_image3.png
    Greyscale

With respect to claim 6 Huang discloses that the front support further comprises a support plate [reference character 16 in Fig. 1] for supporting the burner, the lower end of the first base plate connects to the support plate, the bottom surface of the support plate defines a leg [see annotated Fig. 2 below] located at the bottom wall of the combustor, and the support plate defines a first air inlet hole [reference character 161a].

    PNG
    media_image4.png
    367
    665
    media_image4.png
    Greyscale


With respect to claim 7 Huang disclose that the burner comprises a plurality of heat exchange plates [the plate that forms the burner] spaced from each other, and the first air inlet hole is configured to correspond to a gap between two adjacent heat exchange plates [see Fig. 5, the airflow is shown passing through the support plate and beside the burner, therefore the burner cannot be on top of the air inlet holes].
With respect to claim 8 Huang discloses that the first base plate has a stepped structure, and comprises a first section and a second section arranged up and down, and the first section protrudes outwards from the second section to form a step surface between the first section and the second section; the first limit plate connects to the first section, the support plate connects to the second section, and the step surface defines a second air inlet hole [see annotated Fig. 4, below].

        
    PNG
    media_image5.png
    387
    583
    media_image5.png
    Greyscale


With respect to claim 9 Huang further discloses that the combustor assembly further comprises an air plate [reference character 2 in Fig. 2] located outside the second section, the air plate extends downwards to be below the support plate, and the portion of the air plate exposed from the support plate defines an air inlet [see opening in Fig. 2 and connection to blower in Fig. 4].


Claim(s) 11-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et. al (US 2011/0256490 A1).
With respect to claim 11 Huang discloses gas water heater [see abstract] the gas water heater comprising a combustor assembly, comprising a burner [reference character 32 in Fig. 1] and a combustor (all of Fig. 1 with exception of the burner) accommodating the burner, the combustor defining an opening facing upwards, wherein, the combustor further comprises a front support and a rear support, and the front support and the rear support [see annotated Fig. 1, below] cooperatively clamp the front side and the rear side of the burner;
the front support comprises a first base plate extending up and down, and a first limit plate connecting to an upper end of the first base plate and extending backwards, and the rear support comprises a second base plate extending up and down and a second limit plate connecting to an upper end of the second base plate and extending forwards [see annotated Fig. 4, below]; and
the first limit plate defines a first cooling hole, and/or, the second limit plate defines a second cooling hole
[see annotated Fig. 1 below].


    PNG
    media_image1.png
    553
    1040
    media_image1.png
    Greyscale


                           
    PNG
    media_image2.png
    455
    594
    media_image2.png
    Greyscale


	With respect to claim 12 Huang discloses that the first limit plate and the second limit plate are positioned to be lower than in ignition device [see annotated Fig. 1 below, note that although not specified in the reference a person having ordinary skill in the art would recognize this as an ignition device, furthermore the ignition device must be above the burner which would place it above the first and second limit plates].

                                      
    PNG
    media_image3.png
    281
    318
    media_image3.png
    Greyscale

With respect to claim 16 Huang discloses that the front support further comprises a support plate [reference character 16 in Fig. 1] for supporting the burner, the lower end of the first base plate connects to the support plate, the bottom surface of the support plate defines a leg [see annotated Fig. 2 below] located at the bottom wall of the combustor, and the support plate defines a first air inlet hole [reference character 161a].

    PNG
    media_image4.png
    367
    665
    media_image4.png
    Greyscale


With respect to claim 17 Huang disclose that the burner comprises a plurality of heat exchange plates [the plate that forms the burner] spaced from each other, and the first air inlet hole is configured to correspond to a gap between two adjacent heat exchange plates [see Fig. 5, the airflow is shown passing through the support plate and beside the burner, therefore the burner cannot be on top of the air inlet holes].
With respect to claim 18 Huang discloses that the first base plate has a stepped structure, and comprises a first section and a second section arranged up and down, and the first section protrudes outwards from the second section to form a step surface between the first section and the second section; the first limit plate connects to the first section, the support plate connects to the second section, and the step surface defines a second air inlet hole [see annotated Fig. 4, below].

        
    PNG
    media_image5.png
    387
    583
    media_image5.png
    Greyscale


With respect to claim 19 Huang further discloses that the combustor assembly further comprises an air plate [reference character 2 in Fig. 2] located outside the second section, the air plate extends downwards to be below the support plate, and the portion of the air plate exposed from the support plate defines an air inlet [see opening in Fig. 2 and connection to blower in Fig. 4].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et. al (US 2011/0256490 A1) in view of Anderson (US 6,537,064 B1).
With respect to claims 3 and 13 Huang does not disclose that the first cooling hole is defined at the adjoiner of the first base plate and the first limit plate; and the second cooling hole is defined at the adjoiner of the second base plate and the second limit plate.
With regards to the limitation requiring cooling holes on the second base plate however providing cooling holes on the second baseplate is interpreted as a mere duplication of the existing parts of the invention which would require only routine skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to provide cooling holes on the second base plate, since it has been mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Anderson discloses a burner having air holes [reference character 119 in Fig. 3] which are provided at the ajoinder of two plates [see Fig. 2].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combustor taught by Huang by moving the air holes to the ajoinder of the base plate and limit plate, as taught by Anderson since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse. 86 USPQ 70. Additionally, providing the apertures at the ajoinder of the base plate and limit plate would aid in directing the airflow toward the burner and facilitate easy bending of the base and limit plates.
	With respect to claims 4 and 14 Huang does not disclose that the first cooling hole is a strip-shaped hole extending along the left-right direction; and the second cooling hole is a strip-shaped hole extending along the left-right direction.
Anderson discloses a burner having air holes [reference character 119 in Fig. 3] which are provided at the ajoinder of two plates [see Fig. 2]. The width direction of the holes extends in the left-right direction.
It would have been obvious us to one of ordinary skill in the art at the time of the filing date of the invention to modify the combustor taught by Huang by moving the air holes to the ajoinder of the base plate and limit plate, as taught by Anderson since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse. 86 USPQ 70. Additionally, providing the apertures at the ajoinder of the base plate and limit plate would aid in directing the airflow toward the burner and facilitate easy bending of the base and limit plates.
With respect to claims 5 and 15 the combination of Huang and Anderson, as recited in claim 3, require that there are a plurality of first cooling holes, and the plurality of first cooling holes are spaced from each other along the left-right direction [see Fig. 1 of Huang and Fig. 3 of Anderson]; and
there are a plurality of the second cooling holes, and the plurality of second cooling holes are spaced from each other along the left-right direction [see Fig. 1 of Huang and Fig. 3 of Anderson]. 

Allowable Subject Matter

Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762